Citation Nr: 0640162	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-44 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of a left patella fracture, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
right shoulder acromioclavicular joint injury, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for hearing loss, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1984 to 
August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
request for the benefits on appeal.  

The veteran testified at a videoconference hearing in January 
2006 regarding his symptomatology.

At his January 2006 hearing the veteran presented claims of 
entitlement to service connection for back and bilateral hip 
disorders secondary to left patella fracture residuals.  
These matters are currently not in appellate status and are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the course of the veteran's January 2006 hearing he 
presented testimony that each of the disorders had increased 
in severity since the last VA examination was conducted in 
January 2004.  Given the fact that this examination was 
conducted almost three years ago, the Board finds further 
development to be in order.  38 U.S.C.A. § 5103A(d) (West 
2002); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Additionally, the appellant testified that he received care 
at Carolina Medical in 2005 for his right shoulder disorder.  
While additional records were submitted at the hearing, it 
does not appear that records dating from 2005 and arising out 
of Carolina Medical have been submitted.  Hence, further 
development is in order.  38 U.S.C.A. § 5103A.

It is also evident that the impact of several post service 
injuries must be considered in rating the appellant's 
disorders.  It does not appear, however, that all pertinent 
record have been added to the claims file.  In this respect, 
in October 1997 Dr. H. Clayton Thomason III, noted a history 
of an incident at work in which he injured both knees and 
needing a left knee arthroscopy with chondroplasty of the 
patella and femoral condyle, a left knee lateral release and 
a partial meniscal debridement.  The veteran also reports his 
post service involvement in a helicopter crash in 1988-89 
which caused a fractured patella.  Most notably, the record 
shows the appellant's report of his involvement in a January 
2001 motor vehicle accident which resulted in serious 
injuries, including injuries to the head, neck and knees.  
These facts must be considered, among others, in addressing 
the nature and extent of any current disability.  
Accordingly, additional records must be secured, and opinions 
requested from VA examiners.

Finally, the veteran testified that as a result of an 
increase in the severity of his service connected disorders 
he was required to take a new job with his employer that 
offered less compensation.  Hence, an opinion addressing the 
impact of each service connected disorder on employment is in 
order.  

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran 
and request that he identify all health 
care providers who have treated either 
his left knee, right shoulder or 
hearing loss since January 2004, and 
that he authorize VA to secure any 
pertinent record from any named 
provider.  Likewise, the veteran must 
identify any health care provider who 
has treated him for any post service 
left knee, right shoulder or hearing 
disorder, to include those related to 
multiple claims of entitlement to 
worker's compensation.  Thereafter the 
RO should undertake appropriate action.  
If any requested records are not 
available, or if the search for any 
such records yields negative results, 
that fact should clearly be documented 
in the claims file, and the veteran 
notified in writing.

2.  After completion of the foregoing 
the RO should schedule the veteran for 
an orthopedic examination.  The claims 
folder must be provided to and reviewed 
by the examiner.  The orthopedist is to 
determine the nature and extent of any 
left knee and right shoulder disorder, 
and address the impact that each 
orthopedic disability has on the 
appellant's ability to work.  The 
orthopedist must address the impact 
that painful motion has on functional 
loss due to his service connected right 
shoulder and left knee disorders.  
Finally, the orthopedist must carefully 
distinguish the nature of any current 
disability that is due to injuries 
sustained post service versus the 
nature and extent of any disability 
sustained between February 1984 to 
August 1986.  If this cannot be done 
without resorting to speculation that 
fact must be noted and explained.  A 
complete rationale for any opinion 
offered must be provided.  

3.  After completion of the foregoing 
the RO should also schedule the veteran 
for an audiology examination.  The 
claims folder must be provided to and 
reviewed by the examiner.  The 
audiologist is to determine the nature 
and extent of any hearing loss, and 
address the impact that this disability 
has on the appellant's ability to work.  
Finally, the audiologist must 
distinguish the nature and extent of 
any current hearing loss that is due to 
service versus the nature and extent of 
any current hearing loss that is due to 
any post service head injury.  A 
complete rationale must be provided for 
any opinion offered.

4.  After the development requested has 
been completed, the RO should review 
the examination reports to ensure that 
they are in complete compliance with 
the directives of this REMAND.  If any 
report is deficient in any manner, the 
RO must implement corrective procedures 
at once.

5.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted.  If the veteran fails to 
show for any VA examination without 
good cause, the supplemental statement 
of the case must include notice of 38 
C.F.R. § 3.655 (2006).  The appellant 
and his representative should then be 
afforded an applicable time to respond.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


